Exhibit 10.2

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and General Release ("Agreement") is
between Thomas McLain ("Executive") and Vermillion, Inc. (“Company").

WHEREAS, Executive and Company are parties to that certain Employment Agreement
effective as of March 18, 2013 (the “Employment Agreement”); and

WHEREAS, Executive and Company are parties to that certain Proprietary
Information and Inventions Agreement (“PIIA”), that certain Stock Option Award
Agreement, dated March 27, 2013 and as revised February 4, 2014, and that
certain Stock Option Award Agreement, dated March 27, 2014 (both Stock Option
Award Agreements together, the “Option Award Agreements”);

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, Executive and Company agree as
follows:

1.Executive’s employment with Company is hereby terminated at the close of
business on April 23, 2014 (the “Separation Date”).  Executive hereby is removed
from any and all board, officer, committee and other positions that Executive
holds with Company and, as applicable, its affiliates as of the Separation
Date. 

2.Provided that Executive signs and returns this Agreement to Company within 21
days after his receipt thereof (but not before the Separation Date), does not
revoke this Agreement pursuant to Section 10 below, and complies with the terms
of this Agreement, the Employment Agreement (including, without limitation,
Sections 10-12 thereof) and the PIIA, (a) Executive shall be entitled to the
special severance benefits set forth in Sections 5(i) and (ii) of the Employment
Agreement (the “Severance Benefits”), subject to the terms and conditions of
Section 5 of the Employment Agreement, and (b) notwithstanding anything to the
contrary in the Option Award Agreements, all outstanding stock options subject
to the Option Award Agreements to the extent vested and exercisable as of the
Separation Date shall remain exercisable until the earliest to occur of (i) the
12-month anniversary of the Separation Date, (ii) the date on which such stock
options would have expired if Executive’s employment had continued through the
full term of such stock options and (iii) the date on which Executive breaches
this Agreement, the PIIA or any other agreement between Executive and the
Company or any of its affiliates.  The Severance Benefits shall commence at such
time(s) as set forth in Section 5 of the Employment Agreement.  Executive agrees
that he would not otherwise be entitled to, or receive, Severance Benefits and
the other benefits set forth in this Section 2 if he did not sign this
Agreement. 

3.Regardless of whether he signs this Agreement, Executive also will receive any
earned and unpaid base salary and vacation pay through the Separation Date,
payable in accordance with Company policy.  Executive’s employee benefits after
the Separation Date will be determined by applicable benefit plans (as in effect
or amended from time to time in Company’s discretion).  Executive agrees that
Company and the other Released Parties (as defined below) do not owe him any
other amounts except as contained in Section 5 of the



--------------------------------------------------------------------------------

 

Employment Agreement or set forth in Sections 2 or 3 of this Agreement,
including without limitation any salary, bonus, severance pay, or other payments
or benefits of any kind.

4.“Released Parties” as used in this Agreement include:  (a) Company and its
past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities, and (b) each of the foregoing entities'
and persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, employees, and attorneys, and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.

5.Executive, and anyone claiming through Executive or on his behalf, hereby
waives and releases Company and the other Released Parties with respect to any
and all claims, whether currently known or unknown, that Executive now has or
has ever had against Company or any of the other Released Parties arising from
or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which Executive signs this Agreement.  Without
limiting the generality of the foregoing, the claims waived and released by
Executive hereunder include, but are not limited to, all claims under the Age
Discrimination in Employment Act; all claims under any other federal, state,
local, employment, services or other law, regulation, ordinance, constitutional
provision, executive order or other source of law; all claims arising out of
Executive’s employment, compensation, other terms and conditions of employment,
or termination from employment; all claims for employment discrimination,
harassment, retaliation and failure to accommodate; and all contract, tort and
other common law claims, including without limitation all claims for breach of
contract (oral, written or implied) (including, without limitation, the
Employment Agreement and the Option Award Agreements), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel and unjust enrichment.  Notwithstanding the
foregoing, the releases and waivers in this Section 5 shall not apply to any
claim for unemployment or workers’ compensation, or a claim that by law is
non-waivable.  Executive confirms that he has not filed any legal or other
proceeding(s) against any of the Released Parties, is the sole owner of the
claims released herein, has not transferred any such claims to anyone else, and
has the full right to grant the releases and agreements in this Agreement.  In
the event of any further proceedings based upon any released matter, none of the
Released Parties shall have any further monetary or other obligation of any kind
to Executive, and Executive hereby waives any such monetary or other recovery.

6.Except as required by law, Executive will not disclose the existence or terms
of this Agreement to anyone except his accountants, attorneys and spouse, and
shall ensure that each such person complies with this confidentiality
provision.  Executive will immediately return to Company all documents and other
property of Company and the other Released Parties.

7.Executive hereby reaffirms and confirms that he remains subject to, and shall
continue to comply with, Sections 10-12 of the Employment Agreement.  Executive
agrees that he has no present or future right to employment with Company or any
of the other Released Parties and will not apply for employment with any of
them.

8.Following the Separation Date, Executive shall cooperate fully with Company
and the other Released Parties in transitioning his responsibilities as
requested by Company, and shall cooperate fully in any administrative,
investigative, litigation or other legal matter(s) that may arise or have arisen
involving Company or any of the other Released Parties and which in any way
relate to or involve Executive’s employment with Company.  The Executive's
obligation to cooperate hereunder shall include, without limitation, meeting and
conferring with such



--------------------------------------------------------------------------------

 

persons at such times and in such places as Company and the other Released
Parties may reasonably require, and giving truthful evidence and truthful
testimony and executing and delivering to Company and any of the other Released
Parties any truthful papers reasonably requested by any of them.  The Executive
shall be reimbursed for reasonable out-of-pocket expenses that the Executive
incurs in rendering cooperation after the Separation Date pursuant to this
Section 8.

9.Nothing in this Agreement is intended to or shall be construed as an admission
by Company or any of the other Released Parties that any of them violated any
law, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  The Released Parties expressly
deny any such illegal or wrongful conduct.

10.Executive understands and agrees that:  (a) this is the full and final
release of all claims against the Released Parties through the date he signs
this Agreement; (b) he knowingly and voluntarily releases claims hereunder for
valuable consideration to which he is not otherwise entitled; (c) he hereby is
and has been advised of his right to have his attorney review this Agreement (at
his cost) before signing it; (d) he has 21 days to consider whether to sign this
Agreement; and (e) he may, at his sole option, revoke this Agreement upon
written notice delivered to Company’s Vice President, Finance and  Chief
Accounting Officer at 12117 Bee Caves Road, Building III, Suite 100, Austin,
Texas 78738, within 7 days after signing it.  This Agreement will not become
effective until this 7-day period has expired and will be void if Executive
revokes it within such period or if Executive executes it before the Separation
Date. 

11.This Agreement embodies the entire agreement of the parties regarding the
matters described herein and supersedes any and all prior and/or contemporaneous
agreements, oral or written, between the parties regarding such matters and
Executive and Company agree that the Employment Agreement is terminated, null
and void as of the Separation Date, provided that (a) Sections 5, 7, 10-14 and
16-22 and 24 of the Employment Agreement, (b) the PIIA and (c) the Option Award
Agreements (except as expressly modified in Section 2(b) above), all shall
survive the termination of Executive’s employment and the Employment Agreement
and continue in full force and effect in accordance with their respective
terms. This Agreement is enforceable by Company and its affiliates and may be
assigned or transferred by Company to, and shall be binding upon and inure to
the benefit of, any parent or other affiliate of Company or any person which at
any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
division thereof.  Executive may not assign any of his rights or obligations
under this Agreement.  This Agreement is governed by the internal laws of the
State of Texas, and may be modified only by a writing signed by both parties. 
Any party's failure to enforce this Agreement in the event of one or more events
which violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.  Any provision of this
Agreement found unenforceable by a court shall be severed without affecting the
remainder of this Agreement.    

12.It is intended that any amounts payable under this Agreement will be exempt
from (or, if applicable, comply with) Section 409A of the Internal Revenue Code
of 1986, as amended, and the treasury regulations relating thereto, and this
Agreement shall be interpreted and construed accordingly.  Any reimbursement
payable to Executive pursuant to this Agreement shall in no event be paid later
than the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense.  Any amount of expenses eligible
for reimbursement or in-kind benefit provided during a calendar year shall not



--------------------------------------------------------------------------------

 

affect the amount of expenses eligible for reimbursement or in-kind benefit to
be provided during any other calendar year.  The right to reimbursement or to an
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.

13.This Agreement may be executed in two counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument. 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:

 

THOMAS McLAINVERMILLION, INC.

 

 

 

__/s/ Thomas McLain_____

By: __/s/ Eric Schoen___

 

Title: VP, Finance & CAO____

Date:____5/2/2014_______

Date:_____5/9/14__________

 





 



--------------------------------------------------------------------------------